Case 20-34879 Document 245 Filed in TXSB on 01/19/21 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

IN RE:
Case Number 20-34879

EP LIQUIDATION, LLC, Chapter 11

Debtors.

Nee ee ee ee ee ee

NOTICE OF APPEARANCE PURSUANT TO BANKRUPTCY RULE 9010(b)
AND BANKRUPTCY RULE 2002 REQUEST FOR COPIES OF ALL NOTICES,
DOCUMENTS, COPIES AND PLEADINGS

 

TO THE CLERK OF THE COURT, THE DEBTOR,
ALL CREDITORS AND PARTIES IN INTEREST:

Please take notice that James W. Brewer of the law firm of Kemp Smith LLP, E! Paso, Texas, hereby
enters an appearance in this chapter 7 case as the attorney for Franklin Mountain Permian II LP, a creditor.
Franklin Mountain Permian II LP requests that copies of all notices, filings and papers filed or served in this
case be given to and served upon:

James W. Brewer
KEMP SMITH LLP
P.O. Box 2800
E] Paso, Texas 79999-2800
(915) 533-4424
(915) 546-5360 (FAX)

This request encompasses, but is not limited to, all notices, copies, documents, and pleadings referred to in
Section 1109(b) of Title 11, United States Code, or in Rules 2002, 3017, 4001, or 9007 of the Bankruptcy
Rules; including without limitation, notices and copies of any orders, motions, demands, complaints, pleadings,

papers, requests, applications, answers, or any other documents brought before this Court in this case, whether

formal or informal, written or oral, or transmitted or conveyed by mail, hand delivery, telephone, telecopiers,

40K2986.DOC
Case 20-34879 Document 245 Filed in TXSB on 01/19/21 Page 2 of 2

telegraph, telex or otherwise, which affects or seeks to affect the above-captioned case,

Respectfully submitted,

KEMP SMITH LLP

P.O. Box 2800

EI Paso, Texas 79999-2800

915.533.4424

915.546.5360 (FAX)

Attorneys for Franklin Mountain Permian II LP

  
 

By:

 

James W. Brewer
State Bar No. 02965200
( ith.com

james. brewer(@kemps

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was delivered served upon all registered
ECF users authorized to receive electronic notice in this case and to the parties listed below on this 19"

day of January, 2021.

EP Liquidation, LLC
9525 Katy Freeway, Ste. 306
Houston, Texas 77024

Paul D. Moak

Aaron Michael! Kaufman
Gray Reed & McGraw LLP
1601 Elm Street, Ste. 4600
Dallas, Texas 75201

United States Trustee
515 Rusk Ave., Ste. 3516
Houston, Texas 77003

Official Unsecured Creditors Committee
c/o Jeffrey D. Carruth

24 Greenway Plaza, Ste. 2050

Houston, Texas 77046

40K2986.DOC

~

 

. Brewer
